Lundberg Stratton, J.,
concurring in part and dissenting in part. I concur with the syllabus paragraphs of the majority opinion, and I would affirm the convictions for endangering a child and abuse of a corpse. However, for the reasons set forth below, I would reverse the convictions for involuntary manslaughter and grant a new trial.
This case presents difficult issues of who sent, received and/or used an important blood culture report. I concur with the majority that the blood culture *109report would not have affected the outcome of the juvenile bindover proceedings because there was sufficient other evidence to establish probable cause.
However, I believe that Exhibit 77, the blood culture report, was material evidence that the defense should have been able to present to the jury. The report showed certain streptococcus bacteria in the baby’s blood that would indicate the presence of infection. This was crucial evidence for the defense. Had it been presented to the jury and had the jury believed the testimony of the defense experts, the report could have altered the outcome of the trial and the verdict on involuntary manslaughter by introducing reasonable doubt. Consequently, I would reverse and remand this case for a new trial on the charge of involuntary manslaughter.
Both sides presented conflicting evidence at the hearing on the defense motion for new trial. Expert witnesses on behalf of the defense testified that the positive blood culture reflected a streptococcus infection present in the baby that was not the result of a contaminated culture. Defense experts testified that streptococcus is a deadly bacterium that can cause death within minutes after entering the bloodstream and a premature baby with such an infection in the blood at birth likely would not have survived without immediate medical attention.
On the other hand, the state’s experts testified that the blood was contaminated postmortem and that the culture was not true evidence of an infection in the baby. There was evidence that the baby was born alive and was able to breathe for a few minutes. Autopsy results indicated the presence of air in the baby’s lungs, stomach and. small intestines. In addition, there was no evidence of infection in the baby’s tissue.
The expert witnesses were divided and there was evidence to support both sides of the issue. Therefore, I believe that this should have been a question for the jury to decide. I believe that this testimony establishes a reasonable probability that the outcome of the trial regarding the convictions for involuntary manslaughter could have been different had the jury been permitted to hear such evidence and believed the defense experts. On that basis, I would reverse the convictions for involuntary manslaughter and grant a new trial.
Regarding the dispute over whether defense counsel received a copy of the blood culture report, defense counsel and defense expert witnesses testified that they had no knowledge of the blood culture report until late in the trial during Dr. Meadow’s cross-examination. Witnesses for the prosecution testified that the report had been provided to the defense and was also available for review at the Cuyahoga County Coroner’s Office. The trial court determined that both sides presented evidence of “equal weight” concerning the disclosure or nondisclosure of the report. There is no indication whether the court believed, one side over the other. Yet the court placed the burden upon the defense to prove that it did not *110receive a copy of the report. Other than of the testimony of original trial counsel, I fail to see how the defense could meet such a burden of proving a negative, that it did not receive a copy of the report. Crim.R. 16 places the duty upon the state to disclose exculpatory evidence. The report was clearly Brady material. I believe that the trial court improperly placed the burden upon the defense in this instance to prove that it did not receive the report instead of requiring the state to prove that it produced the report.
Finally, if one assumes that defense counsel did receive a copy of the blood culture report, then I would find that counsel failed to effectively utilize it. Defense counsel failed to glean its significance and develop a defense theory based upon a cause of death that was not homicide. There was testimony at the hearing on the motion for a new trial that this evidence could have been the basis for a crucial defense, and at a minimum it was a question for the jury. Had counsel developed a theory based upon an alternate cause of death, I believe that there was a reasonable probability that the outcome of the proceedings could have been different.
However, defense counsel did not even discuss the report with defense experts. Counsel claim that this is because they were unaware of the report. But if one were to believe that the failure to use the report was a deliberate choice, this decision cannot be swept aside merely as a strategic decision. The existence of a positive blood culture was material and defense counsel’s failure to use this evidence, if actually received, undermined confidence in the trial’s outcome and prejudiced the defendant. I disagree with the majority that, upon discovering the blood culture report midtrial, defense counsel could have sought a continuance. To create an effective defense based upon the report, reference to the report would have permeated the entire aspect of the defense case beginning with voir dire. I do not believe that a continuance upon late discovery would have been sufficient to cure the defect. Consequently, I would reverse the convictions for involuntary manslaughter and grant a new trial.
As for the convictions for child endangering and abuse of a corpse, I would affirm the judgment of the court of appeals. Had the defendant notified someone once she went into labor and had gone to a hospital, the outcome may have been different even if the streptococcus infection was present. By choosing to deliver the baby alone in a basement, the defendant sealed the child’s fate at that time. The acts of covering the baby with a towel, wrapping it in plastic bags, then hiding it in the basement certainly constitute sufficient evidence of abuse of a corpse.
Therefore, I concur with the judgment of the court of appeals in affirming the convictions for endangering a child and abuse of a corpse. However, I would reverse the convictions for involuntary manslaughter and remand for retrial.
Douglas and Pfeifer, JJ., concur in the foregoing opinion.
Dean Holman, Medina County Prosecuting Attorney, and Joseph F. Salzgeber, Assistant Prosecuting Attorney, for appellee.
Gold & Schwartz Co., L.P.A., Niki Z. Schwartz and Orville E. Stifel II, for appellant.